UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1633



BINSAR RIONALD SIAHAAN,


                                                           Petitioner,
          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-536-096)


Submitted: January 31, 2006                 Decided:   February 13, 2006


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
Douglas E. Ginsburg, Senior Litigation Counsel, Christopher T.
Dong, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Binsar    Rionald   Siahaan,     a     native   and     citizen   of

Indonesia, petitions for review of a decision by the Board of

Immigration Appeals (Board) affirming the immigration judge’s order

denying      his   request   for   asylum,     withholding     of     removal,   and

protection under the Convention Against Torture.*                    He claims that

the Board erred in affirming the immigration judge’s denial of his

application        for   withholding    of     removal.        “To    qualify    for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality, membership in a particular social group, or political

opinion.”       Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                     Based on our

review of the record, we find that substantial evidence supports

the Board’s decision that Siahaan has failed to meet this standard.

Accordingly, we deny the petition for review.                  We dispense with

oral       argument   because   the    facts    and    legal    contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 PETITION DENIED


       *
      On motion of the Attorney General, this court, by order of
November 7, 2005, limited the scope of the appeal to preclude a
challenge to the Board’s ruling that the asylum application was
untimely. In addition, as Siahaan does not challenge the Board’s
denial of protection under the Convention Against Torture, any
claim concerning that issue is waived.    See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                       - 2 -